DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 13 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, which does not fall into one of the categories of “process”, “machine”, “manufacture”, or “composition of matter”.  Referring to claims 13 to 18, they recite the claimed limitation of “computer readable storage medium”.  The broadest reasonable interpretation of a claim drawn to a computer readable storage medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  Under the broadest reasonable interpretation of the claim when read in light of the specification, the claim is directed to non-statutory subject matter.  A claim drawn to such a computer readable 

Allowable Subject Matter
According to a prior art search on the claimed invention, Lozhkin (US Pub. No. 2016/0043889) discloses a transmitter includes: first and second IFFT units that respectively generate first and second time domain signals from first and second modulated signals generated in first and second modulation schemes; a clipping noise signal generator that generates a clipping noise signal representing a difference between a combined signal of the first and second time domain signals and a specified threshold in a time period in which the power of the combined signal is higher than the threshold; first and second calculators that respectively subtract the clipping noise signals to which first and second coefficients are multiplied from the first and second time domain signals; first and second frequency filters that respectively filter output signals of the first and second calculators; and a combiner that generates a transmission signal including an output signal of the first frequency filter and an output signal of the second frequency filter (abstract). 
Terry (US Pub. No. 2017/0078133) discloses an invention for controlling out-of- band interference using the composite PAPR for a collections of overlay and/or underlay signals of a dynamic spectrum access (DSA) network having OFDM components in a DSA network according to this invention, includes transmitting overlay signals or underlay signals as secondary users common with existing primary users; indexing said overlay signals or underlay 
However, the cited prior arts, taken alone or in combination, fail to teach or disclose the claimed features of “processing the first frequency-domain noise signals of the plurality of antennas jointly to decompose the first frequency-domain noise signals into a second frequency-domain noise signal set in L flow directions and/or a third frequency-domain noise signal set in a complementary space of the L flows; and clipping the first time-domain signal set using the second frequency-domain noise signal set and/or the third frequency-domain noise signal set” as recited in claim 1, plus similarly recited in claims 7 and 13 when considering each claim individually as a whole. 
Claims 1 – 12 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.

 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473